Citation Nr: 9935146	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  99-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a laceration of the 
left thumb, currently rated as 10 percent disabling.  

2. Entitlement to an increased rating for a laceration of the 
right middle finger, currently rated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service from March 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO which denied an evaluation in excess of 10 percent for the 
residuals of a laceration of the left thumb and denied an 
evaluation in excess of 10 percent for the residuals of a 
laceration of the right middle finger.  In April 1998, the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  

In March 1999, the RO furnished the veteran a Statement of 
the Case concerning the denial of service connection  for a 
right knee disorder and a right hip disorder.  The veteran 
did not file a substantive appeal with the above noted 
Statement of the Case.  Accordingly, the issues of 
entitlement to service connection for a right knee disorder 
and entitlement to service connection for right hip 
disability are not before the Board for appellate 
consideration at this time 

In September 1999 the veteran appeared at a hearing at the RO 
before the undersigned Board member.  A transcript of this 
hearing is of record.  


REMAND

The veteran last received a VA orthopedic examination of his 
left thumb and right middle finger in September 1997.  At 
that time, the veteran was noted to have normal range of 
motion and normal strength in the left thumb and right middle 
finger.  No swelling or pain in the left thumb or right 
middle finger was reported.  The veteran's hand disabilities 
were diagnosed as due to bilateral carpal tunnel syndrome and 
bilateral ulnar nerve entrapment, both unrelated to his 
service connected thumb and finger disabilities.  

Clinical records from the VA Medical Center in Fayetteville, 
North Carolina, reflect treatment in early 1998 for 
complaints of decreased motion and pain in the fingers of the 
right hand.  The record indicates further treatment at this 
facility, but no clinical records documenting treatment 
subsequent to February 17, 1998 are in the claims folder.  
Additional clinical records from the VA facility in 
Fayetteville, North Carolina should be obtained prior to 
further appellate consideration of this case.  

During the September 1999 hearing before the undersigned 
Board member, the veteran said that his left thumb and right 
middle finger were constantly painful and very swollen.  
These two fingers displayed very little movement.  The 
veteran also said that he had a greatly diminished grip in 
the left hand.  

In view of these indications that the veteran's service-
connected residuals of lacerations to the left thumb and 
right middle finger may have worsened since his September 
1997 VA examination, a current VA orthopedic examination of 
these disabilities should be conducted prior to further 
appellate consideration of his claims for increased ratings 
for these disabilities.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should obtain copies of all 
clinical records documenting treatment 
for any pathology of the hands and 
fingers at the VA Medical Center in 
Fayetteville, North Carolina, 
subsequent to February 17, 1998.  All 
records obtained should be associated 
with the claims folder.  

2. Then, the RO should afford the veteran 
a special VA orthopedic examination to 
determine the current degree of 
severity of his service connected 
residuals of a laceration of the left 
thumb and residuals of a laceration of 
the right middle finger.  All 
pertinent clinical findings should be 
reported in detail, including exact 
ranges of motion in the left thumb and 
right middle finger.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records may be 
studied in detail and the examiner 
must state that he has reviewed the 
claims folder in his examination 
report.  The examiner should comment 
on whether the veteran's left thumb is 
favorably ankylosed or unfavorably 
ankylosed, or whether there is 
extremely unfavorable ankylosis.  The 
same dtermination should be made with 
regard to the right middle finger.  To 
aid the examiner in making this 
determination he/she should be 
provided a copy of the complete note 
preceeding Diagnostic Code 5216 in the 
rating schedule, concerning 
classification of the severity of 
ankylosis of the finger(s).

3. Then, the RO should again adjudicate 
the veteran's claims with 
consideration of 38 C.F.R.§ 4.71(a), 
Diagnostic Codes 5224 and 5226, and 
5152 and 5154, as applicable.  If the 
benefits sought on appeal are denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be 
returned to this Board, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


